DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species I-4 in the reply filed on 10/18/21 is acknowledged. No prior art was found for species I-4. The search has been extended to the next species where R5 is CO2H; m is 1; A is a 5-7 membered heterocyclic ring with n being 0 (R3 is absent); X is O; R, R1, R2 and R4 are H.
Claims 1, 2, 5, 6, 8-16, 18-21 read on the next species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8-14, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumitomo Chemical Co. CN 103365088.
Sumitomo Chemical Co. discloses the compound of formula (1) wherein Q1 and Q2 represent H or CO2M and R1 and R2 may form a ring with the nitrogen atom (page 2). Sumitomo Chemical Co. specifically discloses the compounds (1-39), (1-41) and (1-43) (p. 12), (1-83) and (1-85) (p. 15) and (1-87) (p. 16) which fall within the scope of instant formula (I).
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        21 October 2021